DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) drawn to an x-ray and a sled table in the reply filed on 4/5/2021 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2021.
Status of Application 
Claims 1-11 have been examined in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s):
the upper extents and lower extents of (Claim 2/4/7 – no reference #’s found for these features)
arm rests (Claim 7 – discussed in para 0050 but not shown in Fig. 3E)
cross member (Claim 11 – discussed in para 0054 but not shown in Fig. 3I)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tybinkowski (US 6955464).
Regarding Claim 1, Tybinkowski teaches: An X-ray table having a pedestal and a sled table (10 - Col 4 Lines 27-30), the sled table comprising: a bottom (105 – Fig. 13) attached to the pedestal (104 – Fig. 13) and having a first end and a second end (see annotated Figure 3 below), see annotated Figure 3 below); and, side members (20 – Fig. 3 and Fig. 13) extending along the bottom (22 – Fig. 13) between the first end and the second end and adding structural rigidity to the sled table (Col 5 Lines 57-59 and Col 4 Lines 33-34).  

    PNG
    media_image1.png
    349
    579
    media_image1.png
    Greyscale

Annotated Figure 3 from Tybinkowski

Regarding Claim 2, Tybinkowski teaches: The X-ray table of claim 1 wherein the bottom and the side members have upper extents and lower extents, the lower extents attached to the bottom such that the side members extend upwardly from the bottom (see side by side annotated Figure 13.1 below).  

    PNG
    media_image2.png
    391
    948
    media_image2.png
    Greyscale

Annotated Figure 13.1 from Tybinkowski

Regarding Claim 3, Tybinkowski teaches: The X-ray table of claim 2 wherein the bottom and the side members comprise double-wall construction (see annotated Figure 13.2 below).  

    PNG
    media_image3.png
    407
    535
    media_image3.png
    Greyscale

Annotated Figure 13.2 from Tybinkowski

Regarding Claim 4, Tybinkowski teaches: The X-ray table of claim 1 wherein the bottom and the side members have upper extents and lower extents (see annotated Figures 13.1 from Claim 2 above) and the side members are attached to the bottom between the upper and lower see annotated Figures 13.1 from Claim 2 above) to form an I-beam construction with the bottom (see annotated Figure 13.3 below).  

    PNG
    media_image4.png
    352
    479
    media_image4.png
    Greyscale

Annotated Figure 13.3 from Tybinkowski
Regarding Claim 5, Tybinkowski teaches: The X-ray table of claim 4 wherein the I-beam construction forms a first cavity above the bottom and between the side members and a second cavity below the bottom and between the side members, and wherein the upper cavity is larger than the lower cavity (see annotated Figure 13.4 below).  
Regarding Claim 7, Tybinkowski teaches: The X-ray table of claim 1 wherein the side members have upper extents (Col 6 Lines 6-8 and see left side annotated Figure 13.1 above) and further comprising arm rests (20) extending outwardly from the upper extents of the side members (Col 6 Lines 6-8 and see annotated Figure 13.5 below and larger arrow showing the extension outward from side member (20)).  
Regarding Claim 8, Tybinkowski teaches: The X-ray table of claim 1 wherein the side members are curved and extend upwardly from the bottom (Col 6 Lines 6-8 and see annotated Figure 13.5 below and larger arrow showing the extension outward from side member (20))
Regarding Claim 9, Tybinkowski teaches: The X-ray table of claim 1 wherein the bottom (105 – see right side of annotated Figure 13.1 above) comprises a beam structure (105 – ‘upper base’.  
Regarding Claim 10, Tybinkowski teaches: The X-ray table of claim 1 further comprising a beam (104) and wherein the bottom is bonded to a top of the beam (see annotated Figure 13.6 below).

    PNG
    media_image5.png
    348
    494
    media_image5.png
    Greyscale

Annotated Figure 13.6 from Tybinkowski
  
Regarding Claim 11, Tybinkowski teaches: The X-ray table of claim 1 further comprising a cross member (80 and Col 7 Lines 27-29) extending between the sidewalls (20) and spaced apart from the bottom (105) to form a cavity between the cross member (see annotated Figure 10 and , the bottom and the side members (see annotated Figure 10 below).

    PNG
    media_image6.png
    306
    521
    media_image6.png
    Greyscale

Annotated Figure 10 from Tybinkowski

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tybinkowski in view of Moulin et al. (US 2017/0020466).
Regarding Claim 6, Tybinkowski teaches: The X-ray table of claim 5, but does not teach, further comprising a mattress received by the upper cavity. Moulin teaches: a tabletop (1) with 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the mattress within the upper cavity of Moulin to the patient table of Tybinkowski as a surface in which a patient lies on for treatment is commonly found to have a pad or softer material on top for comfort purposes. This feature is considered well known in the area of medical imaging/treatment beds. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfeuffer et al. (US 6769145) discloses an examination table created of X-ray permeable material and has the structural components and functionality of the present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/29/2021